Citation Nr: 0631915	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  91-47 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 
percent for a psychiatric disability, to include 
schizophrenia and major depression with psychotic episodes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1974.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which denied the 
entitlement to TDIU and continued a 70 percent evaluation 
for schizophrenia.  

The Board remanded the case to the RO for further 
development in December 2004. Development has been completed 
and the case is once again before the Board for review.

The veteran has been awarded a total evaluation for a 
psychiatric disability, to include schizophrenia and major 
depression with psychotic episodes.  Thus, the issue of 
entitlement to TDIU is moot.

The evidence of record reasonably raises a claim of 
entitlement to service connection for paraplegia and organic 
brain damage secondary to the veteran's service-connected 
disability.  The record shows that after a June 1988 seizure 
and fall, the veteran underwent a craniotomy for a subdural 
hematoma with residual paraplegia, and that he had organic 
brain damage secondary to head trauma sustained during the 
seizure.  The Board notes that a March 1990 VA neurology 
note indicates that the veteran's elliptic seizures could be 
related to antipsychotics used to treat his service-
connected neuropsychiatric disability.  This matter is 
referred to the RO for further action.  


FINDING OF FACT

The veteran's psychiatric disability, to include 
schizophrenia and major depression with psychotic episodes, 
is manifested by total occupational and social impairment, 
due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time; and memory loss.  


CONCLUSION OF LAW

The criteria for a 100 percent total evaluation for a 
psychiatric disability, to include schizophrenia and major 
depression with psychotic episodes, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Codes 9204, 9434 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  A March 2006 letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The notice letters not received prior to the initial rating 
decision, which was issued prior to the enactment of the 
VCAA.  However, in light of the Board's favorable decision, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a decision in the present appeal 
despite any inadequate notice timing.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any such failure was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations, Social Security Administration records, 
private treatment records and correspondences, and a RO 
hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and 
to respond to VA notices.  In an August 2006 statement, the 
veteran's representative requested a new VA examination to 
determine the current level of severity of the veteran's 
disability.  In light of a grant of the full benefits sought 
on appeal, the Board finds that a remand for a new VA 
examination is not necessary.  The record is complete and 
the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different 
times over the life of the claim, a practice known as a 
"staged rating."  Id.  In this case, a staged rating is not 
for consideration. 

The veteran is currently assigned a 70 percent disability 
rating for his service-connected psychiatric disability 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9204 (2006).  A 70 percent disability rating is assigned for 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, or for the veteran's own 
occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) codes 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF codes from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood (e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The medical evidence reflects various mental diagnoses, 
which include major depression with psychotic episodes, 
schizophrenia, atypical anxiety disorder, organic brain 
syndrome, and dementia due to trauma.  In applying the above 
rating criteria, when it is not possible to separate the 
effects of the service-connected psychiatric disabilities 
from a nonservice-connected disability, the Board shall 
attribute such signs and symptoms to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2006); Mittleider v. 
West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 
Vet. App. 138, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does 
so.)  

The Board finds that the veteran's overall disability 
picture is most consistent with a 100 percent evaluation.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

In an August 1997 letter, Dr. J.L.V. stated that he had been 
seeing the veteran since September 1995 for atypical anxiety 
disorder.  He stated that the veteran was a quadriplegic.  
On taking his history, the veteran gave a confused and 
disorganized account sprinkled with paranoid comments and 
delusional ideas showing an ever-changing set of multiple 
symptoms on a background of generalized anxiety and 
defenselessness.  Dr. J.L.V. stated that the veteran's 
deteriorating physical condition made it impossible for him 
to carry out any paid work, regardless of his exact 
psychiatric diagnosis, which he was inclined to see as a 
schizophrenic disorder.   

August 2000 and August 2003 VA mental status examinations 
show that the veteran was alert and oriented in person, 
place, and time.  During examinations, his mood was anxious 
and depressed, affect was labile or blunted.  His attention, 
concentration, and memory were fair.  His speech was 
slightly slurred.  He was not hallucinating and was not 
suicidal or homicidal.  Insight and judgment were poor.  He 
exhibited fair to good impulse control.  The veteran was 
assessed with GAF codes of 45 and 35 respectively.  A GAF of 
45 reflects serious symptoms or any serious impairment in 
social, occupational or school functioning; a GAF of 35 
reflects some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.  See DSM-IV 
at 46-47.  The veteran's GAF codes are consistent with a 100 
percent disability rating for his psychiatric symptoms.  


The August 2000 VA examination noted that the veteran had a 
February 1999 psychiatric hospitalization.  The veteran had 
been unemployed since 1981.  He previously worked in a gas 
station.  He lived alone, but his mother visited in the 
afternoons to get him anything that he might need.  He also 
received visits from an outreach program.  The veteran was 
assessed with organic brain syndrome secondary to trauma and 
major depression with psychotic features.  The examiner 
stated that due to the brain damage, he presented some 
features of dementia inappropriateness in behavior.  The 
examiner stated that the symptoms related to his service-
connected neuropsychiatric condition were depression, 
diminished interest in things, and insomnia.  

During the August 2003 VA examination the veteran was 
assessed with organic brain syndrome due to brain trauma and 
major depression with psychotic features.  The examiner 
reported that the veteran had no active psychiatric 
prescription.  He was treated at the VA hospital but refused 
to attend clinics due to his paranoid symptomatology.  The 
veteran lived alone but reported that his mother was at this 
home all the time attending to him.  He was unemployed and 
did not remember when he was last employed, nor did he 
remember his past occupation.  The veteran's mother had been 
named his custodian.  The veteran needed assistance for all 
activity.  The examiner stated that the veteran presented 
impairment of thought process and communications.  He 
refused the assistance from others, but could not keep to 
his needs.  He had been delusional and had hallucinations.  
He went alone on his electric chair, did not keep 
treatments, avoided treatments, and refused assistance from 
others most of the time.  He had been disoriented with 
severe memory loss and had been very depressed.  
   
The examiner stated that the veteran continued to present 
symptomatology of depression, and psychotic symptomatology 
of delusions and hallucinations related to his service-
connected major depression.  He also presented with 
variation of mood and behavior.  He had organicity due to 
his brain pathology, which affected his general symptom 
presentation, behavior, lack of interest, and grossly 
impaired insight and judgment.  The veteran could not handle 
his benefits, nor could he independently live or manage his 
affairs.  The examiner stated that his neuropsychiatric 
condition of major depression with psychotic symptoms was 
not principally responsible for his serious social and 
occupational disabilities.  His gross impairment in thought 
process and communication, persistent delusions and 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self and others, inability to perform 
daily activities, disorientation in time, and memory loss 
were not solely due to his major depression, but were an 
effect of his dementia, diagnosed as organic brain syndrome 
due to brain trauma.  The examiner stated that the veteran 
was far from reality and had disturbed thought and behavior, 
but stated that his serious psychiatric impairments were due 
to his brain pathology and not to his major depression with 
psychotic features. 

The veteran clearly meets the criteria for a total 
disability rating based on his psychiatric disabilities.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
The record shows that veteran's symptoms have resulted total 
occupational and social impairment, due to symptoms such as 
gross impairment in thought processes and communication, 
persistent delusions or hallucinations, inappropriate 
behavior, inability to perform activities of daily living; 
disorientation to time; and memory loss.  Id.   However, the 
extent of impairment attributable to his service-connected 
versus his nonservice-connect psychiatric disabilities is 
unclear.  

The veteran is not currently able to work due to both 
service-connected and non-service connected psychiatric 
disabilities.  Additionally, in his August 1997 letter, Dr. 
J.L.V. indicated that the veteran could not work due to his 
physical disabilities.  He did not specify the degree of 
impairment due to the veteran's psychiatric diagnoses.  The 
August 2000 VA examiner related the veteran's inappropriate 
behavior to non-service connected dementia, and related 
depression, diminished interest, and insomnia to his 
service-connected neuropsychiatric disability.  The August 
2003 VA examination related the veteran's delusions and 
hallucinations to service-connected major depression.  The 
August 2003 examiner noted that the veteran's brain 
pathology affected his general symptom presentation, 
behavior, lack of interest, and grossly impaired insight and 
judgment.  

Although the August 2003 VA examiner indicated that the 
veteran's serious psychiatric impairments were due to brain 
pathology and not to major depression with psychotic 
features, the examiner did not specify to what extent his 
impairments were aggravated by his service-connected 
psychiatric disability.  The examiner stated that gross 
impairment in thought process and communication, persistent 
delusions and hallucinations, gross inappropriate behavior, 
persistent danger of hurting self and others, inability to 
perform daily activities, disorientation in time, and memory 
loss were not solely due to his major depression, but were 
an effect of his dementia.  However, this statement did not 
differentiate the degree of impairment due to major 
depression versus dementia.  As previously noted, where the 
Board is unable separate the effects of the service-
connected psychiatric disabilities from a nonservice-
connected disability, the benefit of the doubt shall be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(2006); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 138, 140 (1996).  

The veteran is shown to have total occupational and social 
impairment due to delusions and hallucinations, depression, 
diminished interest, and insomnia related to his service-
connect psychiatric disability, as well as gross impairment 
of thought process communication, gross inappropriate 
behavior, disorientation in time, inability to perform dairy 
activities, and memory loss due to a combination of 
psychiatric disabilities.  Resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
veteran is entitled to a 100 percent evaluation.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2006).   

C.  Conclusion

The Board concludes that the evidence supports a 100 percent 
rating for psychiatric disability, to include schizophrenia 
and major depression with psychotic episodes.
	








ORDER

A 100 percent rating is granted for a psychiatric 
disability, to include schizophrenia and major depression 
with psychotic episodes, subject to the law and regulations 
governing the payment of monetary benefits. 




____________________________________________
Joy A. McDonald
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


